                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America,

      V.                                           Case No. 2:19-cr-198

                                                   Judge Michaei H. Watson
Nichoias S. Cochran,

                                     ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 27, that Defendant's guiity

piea be accepted. The Court accepts Defendant's piea of guiity to Count 1 and

5 of the indictment, and he is hereby adjudged guiity on those counts. The

Court wiii defer the decision of whether to accept the piea agreement untii the

sentencing hearing.

      iT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
